Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to a non-elected species of quaternary ammoniums, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species election requirement between quaternary and non-quaternary ammoniums, as set forth in the Office action mailed on 5 November 2019 is hereby withdrawn. In view of the withdrawal of the species election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As close prior art, the examiner cites Farah et al. (Polymers for Advanced Technologies, Vol. 25, 2014, pages 689-692), larikov et al. (Biomacromolecules, Vol. 15, 2014, pages 169-176) and Wytrwal et al. (Journal of Biomedical Materials Research A, Vol. 00A, Issue 00, 2013, pages 1-11). All of these references have been previously cited in the prosecution history of the instant application. The examiner had previously presented a rejection over the combination of these references. Nevertheless, the combination of these references is insufficient to render the instant claims obvious for at least the following reasons.
Farah et al. (hereafter referred to as Farah) is drawn to the general concept of antimicrobial silica particles, as of Farah, page 689, title. The composition of Farah has the following structure, as of Farah, page 690, structure reproduced below.

    PNG
    media_image1.png
    689
    720
    media_image1.png
    Greyscale

Farah differs from the claimed invention because the antimicrobial silica particles are of a different chemical structure than the claimed invention.
Iarikov et al. (hereafter referred to as Iarikov) is drawn to making antimicrobial surfaces with covalently bound poly(allylamine), as of Iarikov, page 169, title and abstract. Said composition has the following structure, as of Iarikov, page 170, Figure 1, reproduced below.

    PNG
    media_image2.png
    531
    1142
    media_image2.png
    Greyscale

Iarikov differs from the claimed invention at least because Iarikov does not teach a nanoparticle, and because the amines in the polyallylamine are primary amines.
Wytrwal et al. (hereafter referred to as Wytrwal) is drawn to polycations with antimicrobial properties, as of Wytrwal, page 1, title and abstract. Wytrwal teaches derivatization of said polycation to be tertiary or quaternary, as of Wytrwal, page 4, Figure 1, reproduced below.

    PNG
    media_image3.png
    450
    641
    media_image3.png
    Greyscale

Wytrwal does not teach a nanoparticle.

Previously in the prosecution history, the examiner rejected the instant claims over the combination of Farah, Iarikov, and Wytrwal. No rejection has been written over the combination of these references for at least the following reasons.
Instant claim 1 currently requires at least 1 anti-microbial group per 1 square nanometer of the core surface. This is not taught by Farah, Iarikov, and Wytrwal. Of the above cited references, Farah and Wytrwal are silent as to the number of antimicrobial groups as a function of the surface of the particle. Iarikov teaches the following on page 172, right column, relevant text reproduced below.

The surface charge was calculated to be 0.05 e/nm2 for 15 000 MW GOPTS/PA and 0.03 e/nm2 for 58 000 MW GOPTS/PA using the Grahame equation. These change densities are similar to those observed previously

This appears to be a teaching of 0.03-0.05 antimicrobial groups per nm2. This is over an order of magnitude fewer antimicrobial groups as compared with instant claim 1, which requires a surface density of at least 1 antimicrobial group per nm2. There would have been no motivation for the skilled artisan to have increased the number of antimicrobial groups in Iarikov. Furthermore, even if, purely en arguendo, there were motivation for the skilled artisan to have increased the surface density of antimicrobial groups, there would have been no reasonable expectation that the number of antimicrobial groups could have been successfully increased to have been within the claimed range.

Domb Reference: Also as relevant prior art, the examiner cites Domb et al. (US 2008/0226728 A1), which was presented previously in the prosecution history of the instant application. Domb et al. (hereafter referred to as Domb) is drawn to antimicrobial particles comprising quaternary ammonium groups, as of Domb, title and abstract. Domb differs from the instantly claimed invention at least because the particles of Domb do not appear to comprise an inorganic core. While Domb teaches silica and zirconia, at least on paragraph 0108, Domb does not teach that the quaternary ammonium groups are covalently bound to the silica or zirconia particles, and there would have been no motivation for the skilled artisan to have covalently bound quaternary ammonium groups to the silica based upon the teachings of Domb. In contrast, the silica/zirconia of Domb appears to be a dental composite material with which the quaternary ammonium containing particles of Domb are physically combined in order to provide an antimicrobial effect.
Makvandi Reference: As an additional relevant reference, the examiner cites Makvandi et al. (Journal of Dental Research, Vol. 94(10), 2015, pages 1401-1407), which was presented previously in the prosecution history of the instant application. Makvandi et al. (hereafter referred to as Makvandi) is drawn to antimicrobial, quaternary ammonium modified nanosilica, as of Makvandi, page 1401, title and abstract. The particles of Makvandi have the following structure, which is reproduced below.

    PNG
    media_image4.png
    263
    775
    media_image4.png
    Greyscale

The above-reproduced chemical structure does not appear to read on the instantly claimed chemical structure.
Jung Reference: As an additional relevant reference, the examiner cites Jung et al. (Journal of Nanomaterials, Volume 2012, Article ID 593471, 8 pages). This reference was previously cited in the office action on 25 February 2020. Jung et al. (hereafter referred to as Jung) is drawn to aminofunctional trialkoxysilanes used to modify silica nanoparticles, as of Jung, page 1, title and abstract. Jung teaches an example in which a tertiary amine is used to modify a silica nanoparticle, as of Jung, supplementary page 3, Figure S5, reproduced below.

    PNG
    media_image5.png
    817
    1139
    media_image5.png
    Greyscale

Nevertheless, the structure of Jung, which comprises dendrimers, differs from the claimed structure which does not comprise dendrimers. There would have been no motivation for the skilled artisan to have modified the chemical structure of the particle of Jung to have achieved the claimed chemical structure. Additionally, the examiner agrees with applicant’s prior response on 25 May 2020, which addresses the Jung reference.
Copending Application 16/079,283: The examiner notes copending application 16/079,283. The ‘283 application has common inventors with the instant application and is drawn to similar subject matter as the instant application. The examiner previously rejected the instant claims over the claims of the ‘283 application on the grounds of non-statutory double patenting. However, this rejection has been withdrawn in the absence 
Instant claim 1 recites a composition having the following structure:

    PNG
    media_image6.png
    272
    423
    media_image6.png
    Greyscale

As particularly relevant, instant claim 1 requires that the value of n1+n2 be at least 2.
Claim 4, which is the first claim of the ‘283 application recites the following structure.

    PNG
    media_image7.png
    312
    311
    media_image7.png
    Greyscale


As such, the structure of the claims of the ‘283 application is drawn to a nanoparticle core which is bound to many ligands, wherein said ligands comprise a single antimicrobial active amino group per each ligand bound to the particle. In contrast, the instant claims are drawn to a nanoparticle core which is bound to many ligands, wherein said ligands comprise two antimicrobial active amino groups per each ligand bound to the particle. There would have been no motivation for the skilled artisan to have modified the composition of the conflicting claims to have included ligands with two amino groups to be bound to the surface of the nanoparticle. As such, the instant claims are not prima facie obvious over the claims of the ‘283 application, and the double patenting rejection over the claims of this application has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 1 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/117,151 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612